DETAILED ACTION
Claims 1-2 & 4-16 are pending as amended on 09/10/21.

Response to Amendment
This action is a response to the amendment filed on September 10, 2021.  Claims 3 & 17 have been cancelled.  Claims 1 & 4-5 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Alan M. Koenck on September 24, 2021.  The application has been amended as follows: 


6. (Currently Amended) The membrane bearing device according to claim 1, wherein the base plate is provided with a vacuum adsorption device for adsorbing the membrane onto the first bearing [[plate]] surface.

Allowable Subject Matter
Claims 1-2 & 4-16 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a membrane bearing/attaching device comprising a base plate configured to bear a membrane, a roller mounted on the base plate and configured to transfer the membrane, and a first positioner comprising a swinger is provided on the base plate and moveable relative to it, wherein a first positioning surface is configured to be aligned with an attachment starting end of the membrane when the swinger is in a first position and wherein the swinger is located away from said starting end of the membrane at a second position in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 8, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other types of membrane bearing/aligning devices for lamination registration (CN 205770349, CN 202244186 & JP 2010-117546 & JP 2013-022760), but not the unique devices of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745